Citation Nr: 1335718	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO.  09-21 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a visual disability.

4.  Entitlement to service connection for fatigue, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for headaches, to include as due to an undiagnosed illness.  

6.  Entitlement to service connection for a respiratory disability, to include as due to an undiagnosed illness.

7.  Entitlement to higher initial ratings for psoriasis, evaluated as 10 percent disabling from June 1, 2006 to April 1, 2011, as 30 percent disabling from April 2, 2011 to November 8, 2011, as 60 percent disabling from November 9, 2011 to June 27, 2012, and as 10 percent disabling from June 28, 2012.

8.  Entitlement to an initial rating in excess of 10 percent for linear epidermal nevus of the left medial thigh.

9.  Entitlement to an initial compensable evaluation for residuals of right fifth finger base fracture.

10.  Entitlement to an initial evaluation in excess of 40 percent for lumbar degenerative disc disease and chronic lumbar strain.  

11.  Entitlement to an initial evaluation in excess of 10 percent for fibromyalgia.

12.  Entitlement to an initial evaluation in excess of 10 percent for hypertension.

13.  Entitlement to higher initial ratings for an acquired psychiatric disorder characterized as dysthymic disorder and panic disorder, evaluated as 30 percent disabling from June 1, 2006 to June 22, 2011, and as 50 percent disabling form June 23, 2011.

14.  Entitlement to an initial evaluation in excess of 10 percent for coronary artery disease.

15.  Entitlement to an initial compensable evaluation for residuals of syphilis.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from May 1986 to May 2006.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The issue of entitlement to service connection for a respiratory disability as well as the issues of entitlement to higher initial ratings for fibromyalgia, coronary artery disease, and syphilis are addressed in the REMAND portion of the decision below and [is/are] REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing impairment does not constitute a disability for VA compensation purposes.  

2.  The Veteran does not have a diagnosis of PTSD.

3.  A chronic visual disability was not manifest in service and is unrelated to service.

4.  Fatigue and headaches are attributable to the Veteran's service-connected fibromyalgia.

5.  For the period prior to April 2, 2011, psoriasis was manifested by involvement of no more than 10 percent of the Veteran's body area; only topical treatment was used.

6.  For the period from April 2, 2011 to November 8, 2011, psoriasis was manifested by involvement of 25 percent of the Veteran's body area; only topical treatment was used.

7.  From November 9, 2011, psoriasis is manifested by involvement of more than 40 percent of the Veteran's body area; the Veteran is unable to use systemic corticosteroids.

8.  Epidermal nevus of the left medial thigh is manifested by a painful scar; there is no functional limitation associated with the disability.

9.  Residuals of right fifth finger base fracture are manifested by weakened grip, decreased strength, and difficulty lifting and grasping objects; disability commensurate with amputation of the right hand with metacarpal resection involving more than one-half the bone lost is not shown.

10.  Lumbar degenerative disc disease and chronic lumbar strain is manifested by
lumbosacral flexion to 20 degrees; there is no objective evidence of unfavorable ankylosis of the entire thoracolumbar spine or of incapacitating episodes of intervertebral disc syndrome.

11.  Hypertension is manifested by no more than diastolic pressure predominantly 100 or more or systolic pressure predominately 160 or more; the Veteran requires continuous medication to control his hypertension.

12.  For the period prior to June 22, 2011, dysthymic disorder and panic disorder was manifested by no worse impairment than occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

13.  For the period from June 23, 2011, dysthymic disorder and panic disorder is manifested only by symptoms causing reduced reliability and productivity.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or aggravated during service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).  

2.  PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

3.  The Veteran does not have a visual disability that is the result of disease or injury incurred in or aggravated during active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

4.  The Veteran does not exhibit signs and symptoms of fatigue and headaches as manifestations of an undiagnosed illness that was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2013).

5.  For the period prior to April 2, 2011, the criteria for an evaluation in excess of 10 percent for psoriasis have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.118, Diagnostic Code 7816 (2013).

6.  For the period from April 2, 2011 to November 8, 2011, the criteria for an evaluation in excess of 30 percent for psoriasis have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.118, Diagnostic Code 7816 (2013).

7.  For the period from November 9, 2011 to June 27, 2012, the criteria for an evaluation in excess of 60 percent for psoriasis have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.118, Diagnostic Code 7816 (2013).

8.  For the period from June 28, 2012 to the present, the criteria for an evaluation of 60 percent, but no more, for psoriasis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.118, Diagnostic Code 7816 (2013).
 
9.  The criteria for an initial rating in excess of 10 percent for linear epidermal nevus of the left medial thigh have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.118, Diagnostic Codes 7800, 7801, 7802, 7803, 7804, 7805 (as in effect prior to October 23, 2008).

10.  The criteria for an initial compensable evaluation for residuals of right fifth finger base fracture have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.71a, Diagnostic Code 5227 (2013).

11.  The criteria for an initial evaluation in excess of 40 percent for lumbar degenerative disc disease and chronic lumbar strain have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2013).

12.  The criteria for an evaluation in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2013).

13.  For the period prior to June 22, 2011, the criteria for an initial evaluation in excess of 30 percent for dysthymic disorder and panic disorder have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130; Diagnostic Code 9411 (2013).

14.  For the period from June 22, 2011, the criteria for an initial evaluation in excess of 50 percent for dysthymic disorder and panic disorder have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130; Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

In October 2005 the Veteran acknowledged that VA had notified him about the evidence or information needed to substantiate his claim and the allocation of duties between him and VA.  He indicated that he had no other information or evidence to provide.  

A letter dated in June 2006, prior to the adjudication of the Veteran's claims, discussed the evidence necessary to support a claim for service connection.  The evidence of record was listed and the Veteran was told how VA would assist him in obtaining additional relevant evidence.  He was also advised of the manner in which VA determines disability ratings and effective dates.  

The Board finds that the content of the preadjudicatory notice provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  

With respect to the rating claims, the Board notes that this is a case in which the Veteran is challenging the initial evaluations assigned following the grant of service connection.  In Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.

With respect to VA's duty to assist, VA and private treatment records have been obtained and associated with the record.  VA examinations have been conducted.  The Board finds that the examinations are adequate, in that they were conducted by neutral, skilled providers who reviewed the record, interviewed the Veteran, and performed appropriate physical examinations prior to providing their conclusions.  The Board acknowledges the representative's general allegation of inadequacy of VA examinations; however, he did not specifically identify the alleged inadequacies.  

The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Service Connection

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service incurrence or aggravation of diseases of the central nervous system (e.g., sensorineural hearing loss) may be presumed to have been incurred or aggravated if it is manifested to a compensable degree within a year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002). 

	Bilateral Hearing Loss Disability

With specific regard to claims involving hearing loss, the Court of Appeals for Veterans Claims (CAVC) has observed that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  However, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

On enlistment examination in May 1986, audiometric testing revealed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
5
0
LEFT
10
5
0
10
0

On physical examination in July 1987, the Veteran denied hearing loss.  

Audiometric testing in December 1989 revealed the following puretone thresholds:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
0
LEFT
10
5
5
5
0

On reenlistment examination in July 1990, the Veteran denied hearing loss.  Audiometric testing revealed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
0
LEFT
10
5
5
5
0

Audiometric testing on annual examination in December 1991 revealed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
0
-5
LEFT
5
10
15
5
-5

The Veteran denied ear trouble and hearing loss.  

On periodic examination in December 1995, the following puretone thresholds were noted:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
0
0
LEFT
5
5
10
5
0

On periodic examination in May 2001, the Veteran denied hearing loss.  

On overseas screening examination in October 2001, the Veteran denied hearing loss.  

On retirement physical examination in December 2005, the Veteran denied hearing loss.  Audiometric testing revealed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
5
10
0
LEFT
10
10
5
5
0

On VA examination in October 2007, the Veteran reported that he noticed onset of hearing difficulty in 1996.  He stated that he experienced excessive noise while working with radar and electronic equipment.  Audiometric testing revealed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
20
10
LEFT
20
15
20
15
10

Speech discrimination testing scores were 98 percent for the right ear and 94 percent for the left.  The examiner concluded that hearing thresholds were within normal limits bilaterally and did not meet the criteria for disability under VA regulations.  

Having carefully reviewed the evidence pertaining to this claim, the Board finds that service connection for bilateral hearing loss disability is not warranted.  The Board observes that service treatment records are silent regarding any complaints of hearing loss during service, and the Veteran's hearing was normal at various examinations during service and on discharge.  Moreover, at no time either during service or since has bilateral hearing loss been of such severity as to be considered a disability pursuant to 38 C.F.R. § 3.385.  In this case the evidence demonstrates that the Veteran does not have a bilateral hearing loss disability that is subject to VA compensation.   As such, his claim of entitlement to service connection must be denied.

	PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), (f).

The Board observes that effective July 12, 2010, the regulations governing adjudication of service connection for posttraumatic stress disorder (PTSD) were liberalized, in certain circumstances, with respect to the evidentiary standard for establishing the required in-service stressor.  For cases pending before VA as of that date, the following regulation applies:

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304 (f)(3); see 75 Fed. Reg. 39843 (July 13, 2010).  

As discussed below, the Veteran does not have a current diagnosis of PTSD; therefore, this amendment does not apply.  

Service treatment records are negative for any diagnosis, complaint, or abnormal finding pertaining to the Veteran's psychiatric health.  

On VA psychiatric examination in December 2007, the Veteran reported difficulty in trusting and feeling close to others, feeling numb emotionally, and hyper vigilant behavior.  He stated that he had panic reactions when speaking publicly and during job interviews.  His relevant history was reviewed.  The Veteran indicated that he was most troubled by his hypervigilant symptomatology which he described as paranoia, and difficulty trusting others.   The examiner noted that the Veteran's psychological testing results were consistent with his verbal reports, and that in particular, he endorsed several symptoms related to depression, anxiety, and PTSD.  She noted that several of the depression and PTSD symptoms overlapped, including markedly diminished interest in activities and sleep disturbance.  She concluded that per the Veteran's reports, his symptoms were most consistent with a diagnosis of mood disorder, not otherwise specified, as his account of his symptomatology did not meet the full criteria for PTSD or depressive disorder.  She also indicated that the Veteran's verbal reports and test results were consistent with a diagnosis of social phobia.  

Other subsequent VA examinations are negative for a diagnosis of PTSD.

After careful consideration of the evidence pertaining to this issue, the Board finds that service connection for PTSD is not warranted.  In this regard, the Board notes that a key element to establishing service connection is to show that Veteran has the claimed disability.  This element may only be shown through evidence of a diagnosis.  In this case, the VA examiner conducted a clinical interview, administered psychometric testing, and reviewed the record in reaching her conclusion that the Veteran did not meet the diagnostic criteria under the DSM-IV for a diagnosis of PTSD.  In assigning high probative value to the VA examiner's opinion, the Board notes that she had the claims file for review, specifically discussed evidence contained in the claims file and medical record, obtained a history from the Veteran, and conducted a complete examination which included focused psychometric testing.  There is no indication that the VA examiner was not fully aware of the Veteran's past psychiatric history or that she misstated any relevant fact.  The Board thus finds the VA examiner's opinion to be of greater probative value than the Veteran's unsupported statements.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Board has also considered the Veteran's own assertion that he has PTSD.  However, while he is competent to describe symptoms and when they occurred, he is not necessarily competent to identify the specific underlying psychiatric disorder that is the source of those symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Thus, in determining whether he has PTSD, the Board places far more probative weight on the clinical findings of the VA examiner who conducted a full and comprehensive assessment in 2007.

The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, the Board concludes that the weight of the evidence is against a finding of a PTSD diagnosis conforming to the DSM-IV at any time during the course of the appeal.  Therefore, the holding in McClain is inapplicable. 

Under these circumstances, the Board must conclude that the Veteran has not met the regulatory requirements of entitlement to service connection for PTSD, and that, on this basis, his claim must be denied.  

	Visual Disability

Vision testing at enlistment demonstrated 20/20 vision bilaterally.

In March 1989 the Veteran's far vision was noted to be 20/30 on the right and 20/25 on the left.  Near vision was 20/20 bilaterally.  

On reenlistment examination in July 1990, the Veteran denied eye trouble.  

On annual physical examination in December 1991 the Veteran denied eye trouble.  His distant vision was 20/70 bilaterally.  Decreased visual acuity was noted in the summary of defects and diagnoses.  The Veteran was deemed qualified for retention.  

On periodic physical examination in December 1995, the Veteran denied eye trouble.  His distant vision was 20/30 bilaterally.  No comment with regard to his vision was made in the summary of defects and diagnoses.  

On periodic examination in May 2001, the Veteran endorsed eye trouble.  Clinical examination revealed distant vision of 20/30 bilaterally and near vision of 20/20 bilaterally.  No remark regarding the Veteran's vision was indicated by the examiner.  

On overseas screening examination in October 2001, the Veteran denied eye trouble.  

On retirement physical examination in December 2005, the Veteran endorsed eye trouble.  The examiner specified that he needed to be examined for glasses.  

On VA eye examination in June 2011, refractive error was diagnosed.  The examiner noted that the Veteran would benefit from regular use of a thin pair of bifocals, and that he corrected to 20/20.

Upon review of the record, the Board finds that service connection is not warranted for a visual disability.  As an initial matter, the Board observes that congenital or developmental defects and refractive error of the eye are not diseases or injuries within the meaning of the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, and presbyopia even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  Thus, VA regulations specifically prohibit service connection for refractive error unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).  There is no indication that the Veteran's refractive error has been caused by any specific event such as an in-service injury.  Rather, he asserts only that he experienced a decrease in visual acuity during service, and that he should receive disability compensation for such.

The Board acknowledges that the Veteran is competent to report a decrease in visual acuity.  However, he is not competent to state that his decreased visual acuity is due to anything other than refractive error.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007).  As noted above, absent superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  The evidence contains no suggestion of any superimposed disease or injury.  Furthermore, there is no suggestion that any other diagnosed disability has caused any visual defect.  

As such, the Board must conclude that the preponderance of the evidence is against the claim of entitlement to service connection for a vision disability.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  Consequently, the benefit sought on appeal is denied.

	Fatigue and Headaches

Service connection may be established for a chronic disability manifested by certain signs or symptoms which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016, and which, by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1); 71 FR No. 242, pp. 75669-75671 (December 18, 2006).  Consideration of a Veteran's claim under this regulation does not preclude consideration of entitlement to service connection on a direct basis.

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): an undiagnosed illness; the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Functional gastrointestinal disorders; or (4) Any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d)  warrants a presumption of service-connection.  38 C.F.R. § 3.317(a).

The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a).

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a).

A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from part 4 of this chapter for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  38 C.F.R. § 3.317(a).

A disability referred to in this section shall be considered service connected for purposes of all laws of the United States.  38 C.F.R. § 3.317(a).

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: (1) Fatigue (2) Signs or symptoms involving skin (3) Headache (4) Muscle pain (5) Joint pain (6) Neurologic signs and symptoms (7) Neuropsychological signs or symptoms (8) Signs or symptoms involving the respiratory system (upper or lower) (9) Sleep disturbances (10) Gastrointestinal signs or symptoms (11) Cardiovascular signs or symptoms (12) Abnormal weight loss (13) Menstrual disorders. 38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs. 38 C.F.R. § 3.317(c).

The term "Persian Gulf Veteran" means a Veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(d).

The Veteran seeks service connection for fatigue and headaches, to include as due to undiagnosed illness.

Having reviewed the evidence pertaining to these claims, the Board has determined that service connection on a presumptive basis for fatigue and headaches is not warranted.  In that regard, the Board observes that these claimed symptoms have been medically ascribed to the diagnosis of fibromyalgia.  A June 2012 VA exam inaner specified that fatigue and headaches were symptoms of the Veteran's diagnosed fibromyalgia.  There is no competent medical evidence in the record that contradicts these findings.  Thus, because the Veteran's claimed symptoms have been medically associated with his service connected fibromyalgia, separate service connection is not warranted on a presumptive basis for these symptoms. 

In cases where a Veteran applies for service connection under 38 C.F.R. § 3.317  but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110  and 1131 is warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, the presumption is not the sole method for showing causation.  However, service connection for fibromyalgia was granted in June 2009, and medical providers have ascribed symptoms to include fatigue and headache to that diagnosis.  The Board observes that the evaluation of the same manifestation under different diagnostic codes is to be avoided.  38 C.F.R. § 4.14 (2013).  The Rating Schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomatology, since such a result would overcompensate the claimant for the actual impairment of her earning capacity and would constitute pyramiding.  See 38 C.F.R. § 4.14 (2013); see also Esteban v. Brown, 6 Vet. App. 259, 262 (1994), citing Brady v. Brown, 4 Vet. App. 203 (1993).

For these reasons, the Board concludes that the claim of entitlement to service connection for fatigue and headaches must be denied.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.

Evaluations

Disability ratings are based upon schedular requirements that reflect the average impairment of earning capacity occasioned by the state of a disorder.  38 U.S.C.A. §1155.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2013).  In determining the level of impairment, the disability must be considered in the context of the entire recorded history, including service medical records. 38 C.F.R. §4.2 (2013). 

An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. §4.10 (2013). 

the Board observes that in cases where the original rating assigned is appealed, consideration must be given to whether a higher rating is warranted at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7 (2013). 

	Psoriasis and Scar of Left Leg

As an initial matter, the Board notes that during the pendency of the appeal, the applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective October 2008.  However, the October 2008 revisions are only applicable to applications for benefits received by the VA on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (September 23, 2008).  As the Veteran filed his claim prior to this date, and has not expressly requested review under the revised criteria, only the pre-October 2008 version of the schedular criteria is applicable.  The Board also notes that the criteria for evaluation of psoriasis, under diagnostic code 7816, was not part of the October 2008 revisions.

In a December 2006 statement, the Veteran's wife indicated that the Veteran had multiple skin disorders covering most of his body, to include one running the length of his left leg, which would not heal.  She noted that the Veteran could  no longer swim in creeks, rivers, or oceans due to the possibility of infection.  She indicated that the Veteran was limited in the types of cleaning products that could be used.  

On VA skin examination in October 2007, the Veteran's history was reviewed.  Physical examination revealed a one centimeter plaque on the right ear.  Thin plaques with white scale on the elbows, arms, dorsal hands were noted to be two to six centimeters in size.  The Veteran's trunk was clear.  The knees had thin plaques, and many macules with red-brown color in areas of healed psoriasis.  A linear intermittent line of hyperkeratotic plaques, papules, and macules was noted.  The assessment was chronic plaque type psoriasis, affecting less than five percent of exposed areas and five percent of area not exposed.  The examiner noted that the Veteran would require ongoing treatment.  Also assessed was an inflammatory linear epidermal nevus.  

In July 2009 the Veteran was treated for an abscess at his right groin.  Hospital records indicate that he was admitted with a perineal infection and treated with drainage and antibiotics.  

On VA examination in February 2010, the Veteran stated that his psoriasis was currently manageable.  He noted that he had been on numerous medications over the years, to include oral and topical steroids.  He reported that he was using tar cream and Scalpicin, which helped.  He indicated that he had to keep his environment very clean and avoid harsh chemicals and use mild laundry detergents and soap.  Physical examination revealed the face and scalp to be clear.  The torso was clear with no active process.  The left elbow had a three centimeter by two and one half centimeter area of red with white scale.  The right elbow had a two and one half by two center area of rd with white scale.  The left distal knee had a one and one half by one centimeter and three by two centimeter area of red with white scale.  On the left lower extremity there multiple half by one centimeter round red with white scale lesions at the ankle and groin, with a larger four by three centimeter lesion at the posterior knee.  There were no active ulcerations identified on any skin surface.  

A private treatment record dated in August 2010 indicates that the Veteran's psoriasis covered greater than 10 percent of his body area.  The provider noted that she discussed with the Veteran various topical and systemic treatments, and that the Veteran elected topical treatment.  She also noted that he would try narrow band UV.  

In April 2011, the Veteran submitted photographs depicting the severity of his psoriasis.

During a June 2011 VA general medical examination, the Veteran reported flares of psoriasis every four months, lasting two months.  He indicated that UV therapy had not helped.  He reported that he had missed 1000 hours of work in the previous year due to psoriasis.  The examiner noted that the Veteran used creams on his skin.  Physical examination reveled clear face and scalp.  The torso was clear with no active process.  On the bilateral arms there were patches of erythema with white scale, the larges on the left elbow measuring 12 by 12 centimeters.  The left distal knee had a 1.5 by 1 centimeter area and the right knee a 3 by 2 centimeter area of red with white scale.  On the left lower extremity there were multiple .5 to 1 centimeter round red with white scale lesions with a larger lesion that is 4 by 3 red with white scale on the posterior knee.  

A private treatment record dated in September 2011 notes that the Veteran's psoriasis covered approximately 20 percent of his body surface area.  There were psoriatic plaques on the trunk and extremities.  In November 2011 an associated provider indicated significant total body psoriasis, responding very poorly to topical therapy only.  He recommended photo therapy.  Subsequently in November 2011 a phototoxic reaction to phototherapy was noted.  The provider noted that the Veteran had allergies to any steroid.  In January 2012 the provider again noted total body psoriasis and indicated that the Veteran was not doing well regarding his lower legs.  Extensive erythema and edema of the lower legs were noted.  The provider also noted that the trunk and arms were involved.  

In September 2011, the Veteran submitted additional photographs depicting the severity of his psoriasis.

On VA scars examination in June 2012, the examiner noted that the left lower extremity scar was painful, but not unstable or deep.  The scar measured 27 centimeters and was elevated.  It did not caused limitation of function.  

On VA skin examination in June 2012, the examiner noted that the Veteran had been treated with topical medication and UV therapy in the previous 12 months.  He indicated that between five and 20 percent of the total body area and less than five percent of exposed area was involved.  He specified that the psoriasis was on the Veteran's elbows, buttocks, legs, trunk, nose, and scalp.  

In a November 2012 addendum, a VA provider noted that she could comment only on the previous examination as psoriasis was a skin condition that had flare-ups.  She noted that between five and 20 percent of the total body area and less than five percent of exposed area was involved.  

In April 2013, a VA provider reviewed the record and noted that a photograph from April 2011 showed the Veteran's posterior trunk (back, buttocks) and legs, but that there were no photographs of the anterior legs and trunk.  He indicated that the estimated body surface area involved was 25 percent assuming similar severity of lesions anteriorly.  He indicated that photographs from November 2011 showed at least 75 percent body surface area involved, consistent with the private dermatologist's note of January 2012 that the Veteran had total body psoriasis.  He noted that the photographs referenced again did not show the anterior areas, but that assuming similar involvement anteriorly, 75 percent was a reasonable estimate and consistent with the private dermatologist's assessment.  He concluded that in November 2011, the Veteran fell into the greater than 40 percent group.  He stated that with the degree of involvement and severity, the Veteran was a candidate for phototherapy, a systemic agent such as methotrexate, or an injectable biologic agent such as Enbrel.  He noted that UVB therapy had been attempted but exacerbated the condition.  He stated that topical creams were unlikely to get the extensive disease under control.  He indicated that if the disease was still as severe as in November 2011, more aggressive therapy was necessary.  He concluded that the disease in November 2011 was widespread and should be considered severe.

		Psoriasis

38 C.F.R. § 4.118, Diagnostic Code 7816 for psoriasis, assigns a 10 percent rating if at least 5 percent, but less than 20 percent, of the entire body is affected; at least 5 percent, but less than 20 percent, of the exposed areas are affected; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the 12-month period.  A 30 percent rating is warranted if 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected or systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during a 12-month period.  If more than 40 percent of the entire body or more than 40 percent of exposed areas are affected or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during a 12-month period, a 60 percent rating is warranted. 

The Veteran's psoriasis has been assigned various ratings during the pendency of the is appeal.  The Board concludes that for the period prior to April 2, 2011, the currently assigned 10 percent evaluation is appropriate.  This evaluation contemplates at least 5 percent, but less than 20 percent, of the entire body is affected; at least 5 percent, but less than 20 percent, of the exposed areas are affected; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the 12-month period.  The evidence reflects that during this period, no more than 10 percent of the body was affected, and that the Veteran used only topical medication for control.  As the record does not demonstrate 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas were affected, or that systemic therapy such as corticosteroids or other immunosuppressive drugs were utilized, a higher evaluation is not warranted for this period.

For the period from April 2, 2011 to November 8, 2011, the record supports the currently assigned 30 percent evaluation.  In that regard, the current 30 percent rating contemplates involvement of 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas were affected, or use of systemic therapy.  Such is shown by the record.  In order to warrant a higher, 60 percent evaluation for psoriasis during this period, the evidence must demonstrate more than 40 percent of the entire body or more than 40 percent of exposed areas are affected or that constant or near-constant systemic therapy was used.  The most probative evidence regarding this period are the photographs submitted by the Veteran, and the April 2013 statement by a VA provider regarding those photographs.  The VA provider specified that the involved surface area depicted in the April 2011 photographs was 25 percent.  This warrants the currently assigned 30 percent evaluation.

For the period from November 9, 2011 to the present, the Board finds that the Veteran's psoriasis warrants a 60 percent evaluation.  Notably, this is the maximum evaluation allowed for psoriasis.  The VA provider who reviewed the record in April 2013 specified that 75 percent was a reasonable estimate and was consistent with the private dermatologist's January 2012 statement that the Veteran had total body psoriasis.  The Board acknowledges that the AOJ reduced the initial evaluation of this disability effective June 28, 2012, based on a VA examination of that date that indicated that involvement was between 5 and 20 percent of the Veteran's body.  However, the VA provider who supplied an addendum in April 2013 discussed the degree of involvement and severity of the Veteran's psoriasis.  Other providers and examiners have commented on the nature of psoriasis and indicated that it is subject to flare-ups.  Moreover, private providers have indicated that neither topical nor oral steroids are used due to the Veteran's sensitivity to such drugs.  The Board therefore concludes that an evaluation of 60 percent, but no more, for psoriasis is warranted for the period from November 9, 2011 to the present, to include the period from June 28, 2012.

		Linear Epidermal Nevus

The Veteran's service-connected epidermal nevus is currently evaluated as 10 percent disabling pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804.  This criteria provides a 10 percent evaluation for scars which are superficial and painful on examination.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note 1.

Scars, other than head, face, or neck, that are deep or that cause limited motion are rated under 38 C.F.R. § 4.118, Diagnostic Code 7801 based on the size of the are affected. A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note 2. 

Scars, other than head, face, or neck, that are superficial and that do not cause limited motion covering an area or areas of 144 square inches (929 sq. cm.) or greater are rated as 10 percent disabling. 38 C.F.R. § 4.118, Diagnostic Code 7802.  Scars in widely separated areas, as in two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with § 4.25 of this part. 38 C.F.R. § 4.118, Diagnostic Code 7802, Note 1.  A superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7802, Note 2. 

Diagnostic Code 7803 provides that a 10 percent rating is warranted for scars that are superficial and unstable.  38 C.F.R. § 4.118, Diagnostic Code 7803. 

Diagnostic code 7805 provides for evaluation based on limitation of function of affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805. 

Having reviewed the evidence pertaining to this scar, the Board has determined that an evaluation in excess of 10 percent is not for application.  
The record does not demonstrate that the scar is deep or causes limited motion.  Notably, there is no underlying tissue damage, and the scar is not adherent, making it superficial.  The scar is not unstable.  The Veteran has not indicated that it is painful in any way.  
The scar does not cover an area 144 square inches (929 sq. cm.) or greater.  In sum, there is no functional impairment identified in relation to this scar.  Accordingly, the Board finds that the criteria for a compensable evaluation have not been met. 

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. 

	Right Fifth Finger and Lumbar Spine 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Arthritis due to trauma, substantiated by X-ray findings will be rated as degenerative arthritis. 38 C.F.R. § 4.71a, Diagnostic Code 5010. 

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved. When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

		Right Fifth Finger

Residuals of right fifth finger base fracture have been rated under diagnostic code 5227 for ankylosis of the ring or little finger.  This criteria provides that a noncompensable evaluation is assigned for unfavorable or favorable ankylosis of the ring or little finger of the major or minor hand.  Under this criteria, it should also be determined whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with the overall function of the hand.  Id.

For digits II through V, range of motion of the metacarpophalangeal (MCP) joint is from 0 to 90 degrees of flexion, the proximal interphalangeal (PIP) joint is from 0 to 100 degrees of flexion, and the distal (terminal) interphalangeal (DIP) joint is from 0 to 70 or 80 degrees of flexion.  38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand, Note (1).

Under 38 C.F.R. § 4.71a, diagnostic code 5156, amputation of the little finger without metacarpal resection at the proximal interphalangeal joint or proximal thereto warrants a 10 percent rating.  Amputation of the little finger with metacarpal resection involving more than one-half the bone lost warrants a 20 percent rating. Id.

The Board notes that under the "amputation rule," the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level were amputation to be performed.  38 C.F.R. § 4.68.  Thus, any evaluation of the Veteran's disability of right fifth finger base may not exceed the maximum 20 percent disability rating provided for amputation of the little finger under DC 5155.

On VA examination in November 2007, the Veteran's history was reviewed.  Physical examination revealed no visible or palpable deformities of the fifth metacarpal base.  There was no tenderness to palpation of the lateral hand or the metacarpal.  The Veteran was able to fully flex his right thumb and to oppose the thumb fully to the right little fingertip with no gap.  

During a June 2011 VA general medical examination, the Veteran was noted to be right hand dominant.  He reported that he no longer had pain in the finger.  He related that he had difficulty opening jars and cans and had noticed decreased grip strength.  On physical examination, the Veteran could oppose his thumb to the fingers without any gapping.  He was able to contact all fingers to the transverse crease without any gapping.  There was no additional limitation by pain, fatigue, weakness, or lack of endurance following repetitive use.  

Upon review of the evidence pertaining to this claim, the Board has determined that a compensable evaluation is not warranted.  The evidence of record shows that the Veteran does not have any ankylosis of the right fifth finger.  Rather, examinations have shown that there is no deformity or tenderness, and that he retains substantial function of that digit.  Thus, his disability may not be rated as an amputation.  38 C.F.R. § 4.71, Note (3)(iii) preceding DC 5216.  As a result, he is not entitled to a compensable evaluation under Diagnostic Codes 5155, 5227 or 5230.  Further, there is no evidence to show that the Veteran has limitation of motion of other digits due to his right fifth finger disability, or that it interferes with the overall function of his hand.  

The Board has considered whether a higher initial rating is warranted for his right fifth finger disability based on functional loss due to pain, weakness and flare-ups, pursuant to 38 C.F.R. §§ 4.40 and 4.45 and the Court's holding in DeLuca.
 However, in Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court determined that if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40  and 4.45 are applicable.  In this case, the Veteran is receiving a noncompensable evaluation for his right fifth finger disability under either Diagnostic Code 5230 or 5227.  This is the maximum rating allowable.  Accordingly, the aforementioned provisions of 38 C.F.R. § 4.40 and § 4.45 are not for consideration. 

Having carefully considered the claim in light of the record and the applicable law, the Board finds that the preponderance of the evidence is against the claim and the appeal is denied.

		Lumbar Spine

The general rating formula for disease and injures of the spine, specifically, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, provides as follows:

A 40 percent rating for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating for unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent rating for unfavorable ankylosis of the entire spine.

Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees and left and right lateral rotation are 0 to 30 degrees.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, DCs 5235-5243 (2013).  

Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis has also been defined as stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  

Intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes warrants a maximum 60 percent rating when rating based on incapacitating episodes, and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  Note 1 provides that for the purposes of evaluations under DC 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, DC 5243 (2013).

A private treatment record dated in June 2007 notes the Veteran's complaint of low back pain.  Objectively, there was pain in the left calf with straight leg raising.  Straight leg raising on the right was negative.  Motor strength was 5/5 in the lower extremities.  Range of motion was exquisitely limited, with flexion to 20 degrees.  The provider noted that there was possibly some radiculopathy.  An MRI in July 2007 revealed multilevel lumbar spondylosis with small disc herniations at multiple levels.  There was left foraminal stenosis was L5-S1.  On physical examination in July 2007, range of motion testing revealed flexion to 20 percent of normal, extension to 20 percent of normal, and bilateral rotation to 20 percent of normal.  

On VA general medical examination in November 2007, the Veteran's history was reviewed.  He reported continued episodes of tightness, muscle spasm, and pain across the low back that radiated down his legs to the knees.  He endorsed flare-ups of 10/10 pain severity, occurring approximately every three months and lasting for about two weeks.  He noted that during flare-ups he required assistance with activities of daily living.  Physical examination revealed normal alignment without visible or palpable deformities.  There was no tenderness to palpation.  There was no costovertebral angle or spinous process tenderness to percussion.  There were palpable muscle spasms in the bilateral paralumbar region.  Range of motion testing revealed flexion to 30 degrees due to stiffness and pain, extension to 5 degrees due to stiffness and pain, lateral flexion to 20 degrees due to stiffness and pain,  and rotation to 30 degrees with no apparent pain or stiffness.  The diagnosis was chronic recurrent lumbar strain.  

On VA examination in February 2010, the Veteran stated that for the previous two years, he had experienced radicular pain to both lower extremities and groin.  He endorsed flare ups every three months, involving one week of incapacity.  He denied numbness in the lower extremities and bowel or bladder incontinence.  He noted that he was unable to sit or stand for more than 30 minutes and that he was unable to walk for more than 15 minutes.  He indicated that he was unable to lift more than five pounds, and that he had missed approximately 14 weeks of work due to his back condition.  Physical examination revealed normal curvature and symmetry.  There were no spasms.  There was tenderness to palpation in the lumbosacral paraspinous muscles.  Range of motion testing revealed flexion to 20 degrees, extension to 20 degrees, lateral flexion to zero degrees on the left and to 10 degrees on the right, and rotation to 10 degrees bilaterally.  The examiner noted that there was pain at the end of the ranges, and that there was no additional limitation following three repetitions.  Straight leg raising was positive bilaterally.  

A VA general medical examination was carried out in June 2011.  The Veteran reported pain radiating down his legs, and described his pain as 10/10 in severity.  He indicated that he had monthly flare-ups lasting 10 days during which he was incapacitated and could not function even with narcotics.  He stated that he had 15 days during the month when he could function with narcotics, and five days when he felt pretty good.  He reported that he had physician directed bed rest for incapacitating episodes in the previous year, but was unable to recall how many days.  On physical examination, curvature and posture were normal.  No spasms were palpated.  There was no tenderness to palpation of the paraspinal process.  Straight leg extensions were negative bilaterally.  Strength was 5/5, tone was good, and no muscular atrophy was noted.  Range of motion testing revealed forward flexion to 20 degrees, extension to 20 degrees, lateral flexion to five degrees, and rotation to 10 degrees.  In all planes, the Veteran had pain but no decrease in range of motion on repetitive motion.  There was no additional limitation by pain, fatigue, weakness, or lack of endurance following repetitive use.  

 Private record dated in October 2011 notes that there was no evidence of a thoracolumbar shift, point tenderness, or paraspinal tenderness or hypertrophy.  There was flattening of the lumbar lordosis.  Range of motion was painful on flexion and extension.  

The Veteran's lumbar spine disability is currently in receipt of a 40 percent evaluation.  This rating contemplates forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A higher evaluation requires evidence demonstrating unfavorable ankylosis of the entire thoracolumbar spine.  Such is not shown by the evidence of record, and there is no indication that there is functional limitation that more closely approximates the criteria for the higher, 50 percent evaluation.  Accordingly, the Board concludes that the current 40 percent evaluation is appropriate.

The Board has also considered whether higher evaluations are warranted pursuant to the criteria for rating intervertebral disc syndrome.  However, there is no evidence in the record of incapacitating episodes of intervertebral disc syndrome.  Accordingly, a higher evaluation pursuant to the criteria for evaluating intervertebral disc syndrome is not for application.  

The Board accepts that the Veteran has experienced functional impairment and pain.  See DeLuca.  The Board also finds the Veteran's own reports of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the functional equivalent of limitation of motion nor the functional equivalent of limitation of flexion required to warrant the next higher evaluation for the period considered.  The Board therefore finds that the currently assigned evaluation is appropriate for the Veteran's low back disability.

The Board notes that the Veteran is competent to report that his disability is worse.  However, the more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned evaluation for the Veteran's low back disability are appropriate.  The evidence preponderates against a finding that an increased evaluation is warranted. As such, the appeal is denied.  

	Hypertension

Under 38 C.F.R. § 4.104 , Diagnostic Code 7101, pertaining to hypertensive vascular disease, a 10 percent rating is in order when diastolic pressure is predominantly 100 or more, or; when systolic pressure is predominantly 160 or more, or; when an individual with a history of diastolic pressure predominantly 100 or more requires continuous medication for control.  A 20 percent rating is warranted when diastolic pressure is predominantly 110 or more, or; when systolic pressure is predominantly 200 or more.  When diastolic pressure is predominantly 120 or more, a 40 percent rating is warranted.  A maximum schedular rating of 60 percent is assigned when diastolic pressure is predominantly 130 or more.  38 C.F.R. § 4.104, Code 7101 (2013). 

The Veteran maintains that his hypertension warrants an evaluation in excess of the currently assigned 10 percent.  The record reflects that he has a history of requiring medication for control of his blood pressure.

On VA examination in November 2007, the examiner indicated that the Veteran had been diagnosed with hypertension in approximately 2002, and noted that blood pressures during service sick calls were in the 40/80 range.  The Veteran stated that his blood pressure was only high when he was at sick call for back pain flare-ups.  He indicated that he had not taken any blood pressure medication since 2005.  Blood pressure was measured at 160/98, 160/100, and 164/92.

Private treatment records dated in 2008 and 2009 reflect various blood pressure readings.  In October 2008, blood pressure was 120/70.  In May and June 2009 it was 120/80.  Subsequently in June 2009 it was 130/80.  In July 2009 it was 120/70.  In October 2009 it was 132/80.  In November 2009 it was 120/70.  

During hospitalization in June 2009, the Veteran had blood pressure readings of 122/89, 132/68, and 121/79.  

On VA examination in February 2010, the Veteran's blood pressure was 126/82.

A private treatment record dated in April 2010 indicates a blood pressure reading of 120/82.

During a myocardial perfusion test in October 2010, the Veteran's blood pressure rose from 140/90 to 172/80.  

During a June 2011 VA general medical examination, the Veteran's blood pressure was 136/100.

A private record dated in September 2011 indicates a blood pressure reading of 120/70.  In October 2011 it was 122/68, 150/80, and 128/72.  In November 2011 it was 130/70.  In January 2012 it was 148/90.  

Upon careful review of the evidence, the Board concludes that an evaluation in excess of 10 percent for hypertension is not warranted.  In order to warrant a 20 percent disability evaluation, the next higher evaluation, the evidence must show diastolic pressure predominately 110 or more or systolic pressure predominately 200 or more.  Here, the Board notes that diastolic pressure has never been clinically recorded as being higher than 100, and that systolic pressure has not been higher than 150.  Given the numerous readings of record as recorded by health care providers, and how consistent those readings are with respect to diastolic pressure having never been recorded as higher than 100 and systolic pressure having never been record as being 200 or more, the Board finds those readings to be the most credible and probative regarding the severity of the Veteran's hypertension.  In sum, the Veteran's blood pressure readings are clearly contemplated by the criteria for a 10 percent evaluation. 

The Veteran is competent to state that his disability has worsened.  However, the medical evidence in this case demonstrates that the Veteran's hypertension is not of sufficient severity to warrant assignment of a higher evaluation.  In light of the above discussion, the Board finds that the preponderance of the evidence is against a grant of an evaluation greater than 10 percent for hypertension, and there is no doubt to be resolved.  

	Psychiatric Disorder

Under the rating criteria of 38 C.F.R. § 4.130, Diagnostic Code 9440 (2013), a 100 percent evaluation is provided for chronic adjustment disorder where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

A 70 percent evaluation is provided where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance or hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 50 percent evaluation is appropriate where there is reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 30 percent disability rating is appropriate where the evidence shows that the disorder is productive of occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (i.e., forgetting names, directions, and recent events), warrants a 30 percent disability evaluation.

In evaluating psychiatric disorders, it must be shown that industrial impairment is the result of actual manifestations of the service-connected psychiatric disorder.  The severity of a psychiatric disability is based upon actual symptomatology, as it affects social and industrial adaptability.  Two of the most important determinants of disability are time lost from gainful employment and decrease in work efficiency.  38 C.F.R. § 4.130 (2012).

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet.App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).

On VA psychiatric examination in December 2007, the Veteran reported difficulty in trusting and feeling close to others, feeling numb emotionally, and hyper vigilant behavior.  He stated that he had panic reactions when speaking publicly and during job interviews.  His relevant history was reviewed.  On mental status examination, the Veteran was alert and oriented.  No fine or gross motor impairments were noted.  He was friendly and engaged throughout the examination.  His thought processes were clear and goal directed.  Speech was within normal limits.  Verbal abstract reasoning skills were good.  Mood was unremarkable and affect was mildly constricted but appropriate and congruent with mood.  Judgment and insight were good.  The Veteran indicated that he was most troubled by his hypervigilant symptomatology which he described as paranoia, and difficulty trusting others.   The examiner noted that the Veteran's psychological testing results were consistent with his verbal reports, and that in particular, he endorsed several symptoms related to depression, anxiety, and PTSD.  She noted that several of the depression and PTSD symptoms overlapped, including markedly diminished interest in activities and sleep disturbance.  She concluded that per the Veteran's reports, his symptoms were most consistent with a diagnosis of mood disorder, not otherwise specified, as his account of his symptomatology did not meet the full criteria for PTSD or depressive disorder.  She also indicated that the Veteran's verbal reports and test results were consistent with a diagnosis of social phobia.  The examiner assigned a GAF score of 58.

An additional VA examination was carried out in February 2010.  The Veteran's history was reviewed.  He denied any legal history.  He described his marital and family relationships as good.  He noted that he was not very social.  He denied substance use.  A history of violence was not endorsed.  He denied suicide attempts. There was no evidence of impairment of thought processes or communication.  He endorsed forgetfulness and difficulty concentrating.  Delusions and hallucinations were not endorsed.  Suicidal and  homicidal thoughts were denied.  Personal hygiene was excellent.  The Veteran was oriented.  He mildly complained of obsessive and ritualistic behavior.  Speech was normal, articulate, relevant, logical, and of good rate and volume.  There was strong evidence of clear sensorium and positive cognitive capacity.  Executive functioning appeared sound.  The Veteran stated that he was not as depressed as he had been in the past.  He endorsed moderate worry about normal things such as maintaining his job and his back pain.  He described sleep as fair, noting that he might wake up after three or four hours, but be able to get back to sleep.  The examiner concluded that the appropriate diagnosis was adjustment disorder with mixed emotional features.  He assigned a GAF score of 58.

On VA examination in June 2011, the Veteran's history was reviewed.  The examiner noted that he had examined the Veteran 16 months previously, and that the diagnosis at that time was adjustment disorder with mixed emotional features.  The Veteran's appearance and presentation were excellent.  He noted that he was pursuing a Bachelor's degree, which he expected to receive in November 2012.  He indicated that he was exhausted by his heart problems and fibromyalgia.  He indicated that he had been told that the trajectory of his symptoms was terminal.  With respect to psychiatric symptoms, he noted that they were continuous and severe.  There was no impairment of communication or thought processes.  Delusions and hallucinations were denied.  The Veteran also denied suicidal and homicidal thoughts.  He was oriented.  He denied obsessive and ritualistic behavior.  Speech was relevant and logical.  The Veteran indicated that he had experienced panic attacks.  He endorsed some depression.  The diagnoses were adjustment disorder with mixed emotional features and mood disorder to general medical condition.  The examiner stated that the adjustment disorder was moderately severe.  He indicated that the mood disorder was related to the Veteran's back disability and was chronic and severe.  He assigned a GAF score of 43.

An additional VA examination was carried out in February 2012.  The Veteran reported that he had worked full time until sometime in 2010, when he started a part time schedule due to health problems related to his heart condition, chronic back pain, and Gulf War Syndrome, especially a recurring rash.  He stated that he stopped working in 2011 because of those physical health problems.  The examiner identified depressed mood, anxiety, panic attacks, chronic sleep impairment, flattened affect, disturbances of motivation and mood, and inability to establish and maintain effective relationships.  The diagnoses were dysthymic disorder and panic disorder.  the examiner stated that adjustment disorder, by definition and criteria, was time-limited.  He noted that the current diagnoses represented his current diagnostic picture and that they were related to the Veteran's lumbar spine disability.  He assigned a GAF score of 50.  

Upon careful consideration of the evidence pertaining to this claim the Board has determined that for the period prior to June 23, 2011, an initial evaluation in excess of 30 percent for the Veteran's acquired psychiatric disorder is not warranted.  It has further determined that from June 23, 2011, an evaluation in excess of 50 percent is not warranted.

The Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under-or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  This construction is not inconsistent with Cohen v. Brown, 10 Vet.App. 128 (1997).  

The Board acknowledges that evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992).  

For the period prior to June 23, 2011, the Veteran's reported symptoms included social isolation, emotional numbness, hyper vigilance, panic reactions, and mild sleep disturbance.  On examination in December 2007 and February 2010, he was oriented, friendly, and engaged.  There were no disturbances of thought or speech.  The examiners each assigned GAF scores of 58, indicating moderate symptoms or moderate difficulty in social or occupational functioning.  The record pertaining to this period does not demonstrate reduced reliability and productivity due to disturbances in speech, panic attacks more than once per week, difficulty in understanding complex commands, memory impairment, impairments in judgment or abstract thinking, or difficulty in establishing or maintaining effective work and social relationships.  In sum, the evidence reflects symptoms that are best contemplated by the criteria for a 30 percent evaluation in that the Veteran experienced no more than moderate symptoms for the period in question.  

For the period from June 23, 2011, the Board has concluded that the currently assigned 50 percent rating is appropriate.  During this period, the Veteran's reported symptoms included panic attacks, depression, anxiety, and sleep impairment.  Objectively, on examination in June 2011 and February 2012, he denied suicidal an homicidal thoughts, as well as delusions and hallucinations.  He was oriented.  There were no disturbances of speech or thought process.  The Veteran denied obsessive or ritualistic behavior.  The record pertaining to this period does not demonstrate occupational and social impairment with deficiencies in most areas.  While panic attacks have been noted, there is no indication that the Veteran has near-continuous panic affecting his ability to function independently, appropriately, and effectively.  The record fails to demonstrate obsessional rituals; intermittently illogical, obscure, or irrelevant speech; spatial disorientation; neglect of personal appearance or hygiene; an inability to establish and maintain effective relationships; or other symptoms on a par with the level of severity exemplified in these manifestations.  Rather, the record establishes that the Veteran's psychiatric symptoms are best contemplated by the criteria for a 50 percent evaluation during the period in question.  

In summary, the overall disability picture for the periods in question does not more nearly approximate the criteria for schedular evaluations in excess of 30 percent for the period prior to June 23, 2011 or in excess of 50 percent for the period from that date.  

Extraschedular Consideration

Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2012); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veterans entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected disabilities.  The medical evidence fails to demonstrate, at any time during the appellate period, symptomatology of such an extent that application of the ratings schedule would not be appropriate.  In fact, as discussed in detail above, the symptomatology of the Veteran's disabilities is specifically contemplated under the appropriate rating criteria.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  In short, the evidence does not support the proposition that the Veteran's service connected disabilities present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2013).


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a visual disability is denied.

Entitlement to service connection for fatigue is denied.

Entitlement to service connection for headaches is denied.

For the period prior to April 2, 2011, an evaluation in excess of 10 percent for psoriasis is denied.

For the period from April 2, 2011 to November 8, 2011, an evaluation in excess of 30 percent for psoriasis is denied.

For the period from November 9, 2011 to June 27, 2012, an evaluation in excess of 60 percent for psoriasis is denied.

For the period from June 28, 2012, an evaluation of 60 percent for psoriasis is granted, subject to the laws and regulations controlling the award of monetary benefits. 

Entitlement to an evaluation in excess of 10 percent for linear epidermal nevus of the left medial thigh is denied.

Entitlement to an initial compensable evaluation for residuals of right fifth finger base fracture is denied.

Entitlement to an evaluation in excess of 40 percent for degenerative disc disease and chronic lumbar strain is denied.

Entitlement to an evaluation in excess of 10 percent for hypertension is denied.

For the period prior to June 23, 2011, entitlement to an evaluation in excess of 30 percent for dysthymic disorder and panic disorder is denied.

For the period from June 23, 2011, entitlement to an evaluation in excess of 50 percent for dysthymic disorder and panic disorder is denied.


REMAND

Respiratory Disability

As noted above, Service connection may be established for a chronic disability manifested by certain signs or symptoms which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016, and which, by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1); 71 FR No. 242, pp. 75669-75671 (December 18, 2006).  

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: (1) Fatigue (2) Signs or symptoms involving skin (3) Headache (4) Muscle pain (5) Joint pain (6) Neurologic signs and symptoms (7) Neuropsychological signs or symptoms (8) Signs or symptoms involving the respiratory system (upper or lower) (9) Sleep disturbances (10) Gastrointestinal signs or symptoms (11) Cardiovascular signs or symptoms (12) Abnormal weight loss (13) Menstrual disorders. 38 C.F.R. § 3.317(b).

In this case, the Veteran seeks service connection for a respiratory disability.  He has not been afforded a VA examination to determine whether he has respiratory signs or symptoms that might be manifestations of an undiagnosed illness.  An examination should be conducted to address this question.

Fibromyalgia

The Veteran is in receipt of a 10 percent evaluation for fibromyalgia.  38 C.F.R. § 4.71a, Diagnostic Code 5025 defines fibromyalgia as widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms.  A Note to Diagnostic Code 5025 provides that widespread pain means pain in both the left and right sides of the body, that is both above and below the waist, and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities. 

A 10 percent rating is warranted where there are symptoms that require continuous medication for control.  A 20 percent rating is appropriate for symptoms that are episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but that are present more than one-third of the time.  The highest rating of 40 percent is warranted for symptoms that are constant, or nearly so, and refractory to therapy. 

The record is unclear as to whether the Veteran's symptoms are episodic or constant, and whether they respond to treatment.  On VA fibromyalgia examination in June 2012, the examiner noted that continuous medication was required for control of fibromyalgia symptoms.  He also indicated that symptoms were constant or nearly constant but noted that symptoms were not refractive to therapy.  He did not provide information with respect to whether any exacerbations were precipitated by stress or overexertion, and if so whether exacerbations were present more than one third of the time.  The Board concludes that an additional examination is warranted to determine the severity of the Veteran's fibromyalgia.

	
      
Coronary Artery Disease

The Veteran is in receipt of a 10 percent evaluation for coronary artery disease.  evaluated under 38 C.F.R. § 4.104, Diagnostic Code 7005.  This Diagnostic Code provides for a 10 percent evaluation for a workload greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or continuous medication required.  A 30 percent evaluation is warranted for a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.   The Board's review of the record indicates that the Veteran has not undergone the appropriate testing to allow for an evaluation of this disability under the applicable diagnostic criteria.  Accordingly, an examination should be carried out.

	Syphilis

In June 2011 the Veteran indicated that he had difficulty with his vision and experienced memory loss, which he attributed to his history of syphilis.  The Board notes that examiners have stated that there are no residuals to the neurosyphilis that was treated during service.  However, because the Veteran has more recently asserted that he does have residual symptoms, the Board finds that a current examination is warranted to determine the existence and severity of any residuals of syphilis.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA Gulf War protocol examination by an examiner with the appropriate expertise to determine the nature and etiology of his claimed respiratory disability.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should elicit a complete history, the pertinent details of which should be included in the examination report. 

Following interview, examination of the Veteran, and review of the claims file, the examiner should note and detail all reported signs and symptoms referable to the Veteran's respiratory system, to include details about the onset, frequency, duration, and severity of all complaints relating to signs and symptoms, to include what precipitates and what relieves them. 

The examiner should determine whether there are any objective medical indications that the Veteran is suffering from a chronic disability manifested by respiratory signs or symptoms.

The examiner should specifically determine whether the Veteran's complaints referable to his respiratory system are attributable to any known diagnostic entity.  If not, the examiner should specifically state whether he is unable to ascribe a diagnosis to the Veteran's complaints. 

If the Veteran's reported respiratory symptoms are ascribed to a known diagnostic entity, the examiner should provide an opinion as to whether it is at least as likely as not that such disease entity(ies) is etiologically related to the Veteran's active service.

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

2.  Schedule the Veteran for a VA examination to determine the severity of his coronary artery disease.   The claims folder should be forwarded to the examiner for review.   Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should also elicit a complete history, the pertinent details of which should be included in the examination report.

Following examination of the Veteran and review of the claims file, the examiner should identify all currently present manifestations of the Veteran's coronary artery disease, to include the metabolic equivalent at which there is dyspnea, fatigue, angina, dizziness, or syncope.  The examiner should specifically indicate whether there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.

If any of the above inquiries cannot be addressed, the examiner should provide a complete explanation as to why they cannot be addressed.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

3.  Schedule the Veteran for a VA examination to determine the severity of his fibromyalgia.   The claims folder should be forwarded to the examiner for review.   Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should also elicit a complete history, the pertinent details of which should be included in the examination report.

Following examination of the Veteran and review of the claims file, the examiner should identify all currently present manifestations of the Veteran's fibromyalgia.  The examiner should specifically indicate whether there are exacerbations that are present at least one-third of the time, or whether symptoms are constant.

If any of the above inquiries cannot be addressed, the examiner should provide a complete explanation as to why they cannot be addressed.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

4.  Schedule the Veteran for a VA examination to determine the presence of any residuals of the in-service syphilis and their severity.   The claims folder should be forwarded to the examiner for review.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should also elicit a complete history, the pertinent details of which should be included in the examination report.

Following examination of the Veteran and review of the claims file, the examiner should identify all residuals of the Veteran's in-service neurosyphilis.  For each identified residual, the examiner should describe its severity.  

If any of the above inquiries cannot be addressed, the examiner should provide a complete explanation as to why they cannot be addressed.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

5.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

6.  Readjudicate the claims on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


